THE THIRTEENTH COURT OF APPEALS

                                       13-16-00063-CV


                       JASON OMAR MORENO
                               v.
  CREGG C. THOMPSON, HIDALGO COUNTY ASSISTANT DISTRICT ATTORNEY


                                     On Appeal from the
                        92nd District Court of Hidalgo County, Texas
                               Trial Cause No. C-1912-15-A


                                  CORRECTED JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed as appellant filed an

affidavit of inability to pay costs.

       We further order this decision certified below for observance.

May 26, 2016